                   Case 18-11699-MFW             Doc 813         Filed 12/28/18       Page 1 of 5




                              UNITED STATES BANKRUPTCY COURT
                                   DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :         Chapter 11
                                                             :
THE NORDAM GROUP, INC., et al.,                              :         Case No. 18-11699 (MFW)
                                                             :
                                               1
                                    Debtors.                 :         (Jointly Administered)
                                                             :
------------------------------------------------------------ x

                      NOTICE OF AGENDA OF MATTERS SCHEDULED
                    FOR HEARING ON JANUARY 3, 2019 AT 2:00 P.M. (EST)2

I.       CONTINUED / RESOLVED MATTERS:

         1.        Debtors’ Motion for Entry of an Order Authorizing Debtors to File Portions of
                   Statements of Financial Affairs Under Seal [Docket No. 321 - filed September 21,
                   2018]

                   Objection/Response Deadline:                  October 19, 2018 at 4:00 p.m. (EDT);
                                                                 extended to November 2, 2018 at 4:00 p.m.
                                                                 (EDT) for the Office of the United States
                                                                 Trustee (the “U.S. Trustee”)

                   Reply Deadline:                               Extended by agreement of the U.S. Trustee
                                                                 to November 8, 2018 at 4:00 p.m. (EST)




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are The NORDAM Group, Inc. (7803); Nacelle Manufacturing 1 LLC (3107); Nacelle Manufacturing
     23 LLC (5528); PartPilot LLC (5261); and TNG DISC, Inc. (9726). The Debtors’ corporate headquarters and
     service address is 6910 North Whirlpool Drive, Tulsa Oklahoma 74117.
2
     The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the
     District of Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any
     person who wishes to appear telephonically at the January 3, 2019 hearing must contact COURTCALL, LLC at
     866-582-6878 prior to the hearing to register his/her telephonic appearance in accordance with the Instructions
     for Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 20303948v.1
                   Case 18-11699-MFW         Doc 813     Filed 12/28/18    Page 2 of 5



                   Objection / Responses Received:

                    A.      Objection of the United States Trustee to Debtors’ Motion for Entry of an
                            Order Authorizing Debtors to file Portions of Statement of Financial
                            Affairs Under Seal [Docket No. 608 - filed November 2, 2018]

                   Related Documents:

                    i.      Declaration of John C. DiDonato in Support of Debtors’ Motion for Entry
                            of an Order Authorizing Debtors to File Portions of Statements of
                            Financial Affairs Under Seal [Docket No. 322 - filed September 21, 2018]

                    ii.     REDACTED Statement of Financial Affairs of The NORDAM Group,
                            Inc., 18-11699 (MFW) [Docket No. 324 - filed September 21, 2018]

                    iii.    SEALED Statement of Financial Affairs of The NORDAM Group, Inc.,
                            18-11699 (MFW) [Docket No. 325 - filed September 21, 2018]

                    iv.     REDACTED Statement of Financial Affairs of PartPilot LLC, 18-11702
                            (MFW) [Docket No. 331 - filed September 21, 2018]

                    v.      SEALED Statement of Financial Affairs of PartPilot LLC, 18-11702
                            (MFW) [Docket No. 332 - filed September 21, 2018]

                    vi.     Debtors’ Reply to Objection of United States Trustee to Debtors’ Motion
                            for Entry of an Order Authorizing Debtors to File Portions of Statements
                            of Financial Affairs Under Seal [Docket No. 640 - filed November 8,
                            2018]

                    vii.    Supplemental Declaration of John C. DiDonato in Support of Debtors’
                            Motion for Entry of an Order Authorizing Debtors to File Portions of
                            Statements of Financial Affairs Under Seal [Docket No. 641 - filed
                            November 8, 2018]

                    viii.   Statement of the Official Committee of Unsecured Creditors in Support of
                            Debtors’ Motion for Entry of an Order Authorizing Debtors to File
                            Portions of Statements of Financial Affairs Under Seal [Docket No. 644 -
                            filed November 9, 2018]

                    ix.     Equity Holders’ Response to Objection of the U.S. Trustee to, and in
                            Support of, the Debtors’ Motion to File Certain Portions of Their
                            Statements of Financial Affairs Under Seal [Docket No. 649 - filed
                            November 9, 2018]

                    x.      Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                            The NORDAM Group, Inc. (Case No. 18-11699) [Docket No. 756 - filed
                            December 10, 2018]

                                                     2
RLF1 20303948v.1
                   Case 18-11699-MFW       Doc 813       Filed 12/28/18   Page 3 of 5



                    xi.   Notice of Filing Amendments to Statement of Financial Affairs of Debtor
                          PartPilot LLC (Case No. 18-11702) [Docket No. 760 - filed December 10,
                          2018]

                   Status: The hearing on this matter has been continued to the omnibus hearing
                           scheduled for January 30, 2019 at 11:30 a.m. (ET).

         2.        Motion of Debtors for Entry of Order (I) Extending Debtors’ Exclusive Periods
                   to Propose and Solicit Plan and (II) Granting Related Relief [Docket No. 673 -
                   filed November 16, 2018]

                   Objection/Response Deadline:          December 20, 2018 at 4:00 p.m. (EST)

                   Objection / Responses Received:       None.

                   Related Documents:

                    i.    Certificate of No Objection Regarding Motion of Debtors for Entry of
                          Order (I) Extending Debtors’ Exclusive Periods to Propose and Solicit
                          Plan and (II) Granting Related Relief [Docket No. 807 - filed December
                          21, 2018]

                    ii.   Order (I) Extending Debtors’ Exclusive Periods to Propose and Solicit
                          Plan and (II) Granting Related Relief [Docket No. 811 - entered December
                          27, 2018]

                   Status: On December 27, 2018, the Court entered an order regarding this matter.
                           Accordingly, a hearing on this matter is no longer necessary.

II.      DISCLOSURE STATEMENT:

         3.        Motion of Debtors for Entry of Order (I) Conditionally Approving Disclosure
                   Statement, (II) Scheduling Combined Hearing to Approve Disclosure Statement
                   and Confirm PostPackaged Chapter 11 Plan; (III) Approving Solicitation
                   Procedures; and (IV) Granting Related Relief [Docket No. 784 - filed December
                   17, 2018]

                   Objection/Response Deadline:          December 31, 2018 at 4:00 p.m. (EST)

                   Objection / Responses Received:       None.

                   Related Documents:

                    i.    Joint PostPackaged Chapter 11 Plan of Reorganization of The NORDAM
                          Group, Inc. and Its Debtor Affiliates [Docket No. 657 - filed November
                          12, 2018]


                                                     3
RLF1 20303948v.1
                   Case 18-11699-MFW        Doc 813     Filed 12/28/18    Page 4 of 5



                    ii.    Disclosure Statement for Joint PostPackaged Chapter 11 Plan of
                           Reorganization of The NORDAM Group, Inc. and Its Debtor Affiliates
                           [Docket No. 658 - filed November 12, 2018]

                    iii.   First Amended Joint PostPackaged Chapter 11 Plan of Reorganization of
                           The NORDAM Group, Inc. and Its Debtor Affiliates [Docket No. 780 -
                           filed December 17, 2018]

                    iv.    Disclosure Statement for First Amended Joint PostPackaged Chapter 11
                           Plan of Reorganization of The NORDAM Group, Inc. and Its Debtor
                           Affiliates [Docket No. 781 - filed December 17, 2018]

                    v.     Motion of Debtors for Entry of Order (I) Shortening Notice of Hearing on
                           Motion Seeking, Inter Alia, Conditional Approval of Disclosure Statement
                           and (II) Granting Related Relief [Docket No. 785 - filed December 17,
                           2018]

                    vi.    Notice of Filing of Blacklines of Revised Disclosure Statement and
                           Amended Plan [Docket No. 786 - filed December 17, 2018]

                    vii.   Order Shortening Notice of Hearing on Motion Seeking, Inter Alia,
                           Conditional Approval of Disclosure Statement and (II) Granting Related
                           Relief [Docket No. 790 - filed December 18, 2018]

                   Status: The hearing on this matter is going forward.




                                                   4
RLF1 20303948v.1
                   Case 18-11699-MFW   Doc 813    Filed 12/28/18    Page 5 of 5




Dated: December 28, 2018
       Wilmington, Delaware
                                   /s/ Megan E. Kenney
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Daniel J. DeFranceschi (No. 2732)
                                   Paul N. Heath (No. 3704)
                                   Brett M. Haywood (No. 6166)
                                   Megan E. Kenney (No. 6426)
                                   One Rodney Square
                                   920 N. King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   E-mail: DeFranceschi@rlf.com
                                           Heath@rlf.com
                                           Haywood@rlf.com
                                           Kenney@rlf.com

                                   -and-

                                   WEIL, GOTSHAL & MANGES LLP
                                   Ray C. Schrock, P.C. (admitted pro hac vice)
                                   Ryan Preston Dahl (admitted pro hac vice)
                                   Jill Frizzley (admitted pro hac vice)
                                   767 Fifth Avenue
                                   New York, New York 10153
                                   Telephone: (212) 310-8000
                                   E-mail: Ray.Schrock@weil.com
                                            Ryan.Dahl@weil.com
                                            Jill.Frizzley@weil.com

                                   Attorneys for Debtors and Debtors in Possession




                                              5
RLF1 20303948v.1
